Citation Nr: 1221290	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO. 08-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veteran's Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions and that such claims must be evaluated with regard to symptoms and not limited to specified diagnoses. 

The Veteran was initially scheduled for a videoconference hearing in February 2009. The hearing was rescheduled for August 2009. The Veteran failed to attend the hearing and his request is deemed withdrawn. Accordingly, the issue was certified to the Board for adjudication.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. An unappealed February 2003 rating decision denied the claim of service connection for PTSD/depression/nervous condition/unable to sleep.

2. The evidence received since the February 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include PTSD. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reopens the Veteran's claim of service connection for a psychiatric disability and remands it for further development. No discussion of VA's duties to notify and assist is therefore necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claim of service connection for a psychiatric disability in a February 2003 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of a formal finding on a lack of information required to verify stressors, service treatment records (STRs) from February 1968 to February 1970, and medical reports from Dr. M., received December 2002.

Evidence added to the record since the February 2003 rating decision includes Statements in Support of Claim for Service Connection for PTSD; treatment records; May 2008 VA mental examination, STRs (to include National Guard records); personnel records, and lay statements from M.S. and L. B.

The February 2003 rating decision denied service connection on the basis of an inability to verify stressors and lack of etiology. The law has changed by liberalizing service connection for PTSD, particularly, the evidentiary standard for establishing the required in-service stressor in certain circumstances as discussed more fully below. 38 C.F.R. § 3.304(f)(3) (noted below). Further, the February 2003 rating decision did not cite to the National Guard records (as cited to in the May 2008 rating decision, to include the January 1972 medical examination). 38 C.F.R. § 3.156(c) provides that when VA receives service department records that were unavailable at the time of a prior decision, VA will reconsider the claim.

The Veteran's lay statements specifically relate to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim particularly in light of the change in regulations. Since the evidence is both new and material, the claim of service connection for a psychiatric disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for psychiatric disability is reopened; to this extent only, the appeal is granted.

REMAND

As noted, 38 C.F.R. § 3.304(f) provides that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

While a May 2008 VA examiner diagnosed the Veteran with PTSD, she also found that PTSD was not related to military service. However, the examiner did not report the source of the Veteran's PTSD. Her report suggests that she may have found the Veteran's mental disorder was not service related because it was difficult to determine whether the Veteran was present for the claimed stressor and that the Veteran did not receive psychiatric treatment while in the military for PTSD. She also observed that the Veteran had a "nervous breakdown" in 1984, but was not diagnosed with PTSD until recently. 

The VA examination is inadequate. The VA examiner did not address any  psychiatric disorder other than PTSD; and her examination report is not sufficient to adjudicate the claim under 38 C.F.R. § 3.304(f) (3).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology. Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Because the medical examination provided is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Given the relaxation of stressor verification requirements during wartime, the Veteran should be afforded another VA examination to determine whether his PTSD is related to the identified stressors and whether any other psychiatric disability is related to service. 

Finally, to ensure completeness of the record, the RO must obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992). Specifically, the RO must attempt to obtain treatment records of his nervous breakdown in 1984 and treatment for depression since that time period. (See May 2008 VA examination).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a psychiatric disorder that is not currently of record (particularly treatment since 1984). Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
If the records are not available, make a notation to that effect in the claims folder.

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA psychiatric examination to ascertain whether he has a psychiatric disability, to include PTSD pursuant to the DSM-IV criteria as the result of his active duty service. The following considerations will govern the examination:

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. IF ANY CLAIMED STRESSORS HAVE BEEN CORROBORATED, THE RO/AMC MUST ADVISE THE EXAMINER OF SUCH CORROBORATION.

The examiner's attention is called to the following: 

*  DD 214, reflects that the Veteran served as a cook, had foreign service for 7 months and 5 days, and received a Vietnam Service Medal;

* The Veteran had a normal psychiatric evaluation upon separation February 1970.

* The Veteran denied, in part, frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble in a February 1970 and January 1972 Reports of Medical History 

* The Veteran's alleged stressors, in part, consisted of being in the hospital in Cam Ranh Bay in August or September of 1969 when Vietcong set off satchel charges in the hospital, killing and wounding patients. He was also driving across a one-way bridge and was almost hit by a truck. (See May 2008 VA examination).

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

* Does the Veteran currently have an acquired psychiatric disorder that had its clinical onset during his military service or within the initial post-service year?

* Does the Veteran meet the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service? If so, the examiner must specify the stressor underlying the diagnosis of PTSD. 

* REGARDLESS OF WHETHER THE VETERAN'S STRESSORS HAVE BEEN CORROBORATED, are any of the Veteran's claimed stressors related to the Veteran's fear of hostile military or terrorist activity and are one or more of the claimed stressors adequate to support a diagnosis of PTSD related to the claimed stressor?

The examiner is essentially being requested to provide an opinion, with a detailed explanation based on the evidence of record, as to whether the Veteran has any psychiatric disorder that was caused or aggravated by military service. 

3. Readjudicate the appeal. As to service connection for a psychiatric disorder including PTSD, the RO/AMC must consider 38 C.F.R. § 3.304(f)(3) (if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor). 38 C.F.R. § 3.304(f)(3).

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


